NO. 01-14-00917-CV                        ^jedm
                                                                   1ST COURT OF APPEALS
                                                                     HOUSTON, TEXAS

                                                                     MAR 2 4 2015
                            IN THE COURT OF APPEALS
                                                                   CHRIST*01-   f -   "
                  FOR THE FIRST COURT OF APPEALS OF TEXAS CLERKj^Jd. —
                                 AT HOUSTON




                                 ARDELL HUDSON,

                                                      Appellant.

                                       Vs.


                      LEROY H. SIMMS / CHARTONI, INC. DBA THE
                      CARING CIRCLE ADULT DAY CARE CENTER


                                                      Appellees.



                              BRIEF OF APPELLANT



Ardell Hudson, Pro Se
307 Coen Rd.
Areola, Texas 77583
Telephone: (281) 431- 2247
Telecopy: (281) 431-2247
ardellhudson@netzero.com




                            PRO SE FOR APPELLANT
                               ARDELL HUDSON
                         IDENTITY OF PARTIES AND COUNSEL




I.     Appellants:

       Ardell Hudson

II.    Counsel for Appellant

       Ardell Hudson, Pro Se
       307 Coen Rd.
      Areola, Texas 77583

III. Appellees:

      Leroy H. Simms, Registered Agent Chartoni Inc. DBA
      The Caring Circle Adult Day Care Center

IV. Counsel for Appellees:

      Leroy H. Simms
      6001 Savoy Drive, Suite 208
      Houston, Texas 77036




                                     -l-
                          TABLE OF CONTENTS



IDENTITY OF PARTIES AND COUNSEL                                                                           i

TABLE OF CONTENTS                                                                                         ii

TABLE OF AUTHORITIES                                                                                      iv

STATEMENT OF THE CASE                                    ...................................              vi

STATEMENT REGARDING ORAL ARGUMENT                                                                      viii

ISSUE(S) Presented                                          ....,......„.....,........^......,......,.. viii

INTRODUCTION                                                                                                  1

STATEMENT OF FACTS                                                                                            1

AFFIDAVIT WITH EVIDENCE                                                                    5-7, 8-11,12-14

SUMMARY OF THE ARGUMENT                                                                                   4

ARGUMENT                                                                                                      6

Standard ofReview      .........„...,.,.,..    -.   :.                                                  6

2. THERE IS NO EVIDENCE, OR INSUFFICIENT AND MERE
   SPECULATIVE EVIDENCE, THAT LEROY SIMMS / THE CHARTONI
  INC. HAD A CAUSE OF ACTION TO DENY THE THIRD PARTY
  BENEFICIARY BY THE APPELLANT                                    .................                     7

3. APPELLEES FAILED TO MEET THEIR BURDEN OF PROOF
  REGARDING THE APPELLANT'S RIGHT TO BRING A CAUSE OF
  ACTION UNDER THE THIRD PARTY BENEFICIARY SECTION
  RESULTING IN DAMAGES DUE TO DERELICTION OF DUTY. THEY
  MERELY INTRODUCED SOME SPECULATIVE, ALTERNATIVE THEORY OF
  AGREED JUDGMENT WHICH APPELLANT HAD NO KNOWLEDGE OF. THE
  APPELLEES JUDGMENT OF THE FACTS WAS PURE SPECULATION, NOT
  BASED ON THE THIRD PARTY BENEFICIARY                          ........................              8

4. THE TRIAL COURT IMPROPERLY PRECLUDED JUDGEMENT
   AGAINST APPELLANT WITHOUT HEARING THE FULL EXTENT.
   TO APPELLANT'S CAUSE OF ACTION ALLOWING THE THIRD PARTY
   BENEFICIARY TO BE ENTERED AS EVIDENCE.....................                                          10



                                        -ii-
CONCLUSION AND PRAYER                                                                      13


 CERTIFICATE OF COMPLIANCE                                                                  13


 CERTIFICATE OF SERVICE.                         ..................................   fe    14

 APPENDIX                                                                                   15



                                   TABLE OF AUTHORITIES



CASES


Bond v. Home Furniture Company, 516 S.W.2d 224, 224 (Tex, Civ. App.-Waco 1974, no
writ).

Burke v. Scott, 237 S.W.2d 655, 656 (Tex. Civ. App.-Austin 1951, writ ref d.
n.r.e.)

Castanon v. Monsevais, 703 S.W.2d 295,297 (Tex.App.-San Antonio 1985, no
writ)

Corpus Christi Bank and Trust v. Smith, 525 S.W.2d 501, 503-504 (Tex. 1975).

Keller v Wilson, 168 S.W.3d 802, 810 (Tex.2005)

Whitaker v Rose, 218 S.W.3d 216,221 (Tex. App. 2007)

STATUTES AND RULES


Third party beneficiary




                           RECORD REFERENCES


Ardell Hudson (Appellant) will cite the record as follows:

         Court Reporter's Record                                  -        [TR: page]

         Exhibits                                                -        [EX: number]

         Appendix                                                 -        [APP: letter]

                                          -iv-
                                 STATEMENT OF THE CASE

Nature of the case:          Appellees refused to pay damages order by the JP
                             Court to the Appellant. The Appellees then filed to
                             the Civil Court of Appeal.

Course of proceeding         The Court refused to allow the Appellant to
                              stipulate the evidence to show cause of action for
                              seeking damages. The Appellant refused to comment
                              due to respect for the Court.

                              The case proceeded to a non jury trial with the
                              Judgment being awarded to the Appellees on the
°                             agreed judgment. That was the judgment from the
                              court ordering that I get no money because I had no
                              contract to have cause of action to sue the Appellees.
                              I would also like to make mention that I did not have
                              any agreement with Appellees or the Court to
                              dismiss my cause of action for money damages.
                             I want to emphasize that this is an error on part of the
                              court. The court records will support my claim.
Trial Court's Disposition:   The Court entereda judgment stating that the
                             Appellant had no cause of action to sue because there
                             was no contract between the Appellant and the
                             Appellees.The court also introduced an Agreed
                             Judgment Notice as the judgment where the court has
                             no records or account of that decision. From this,
                             Appellant filed notice of appeal and this appeal
                             resulted.




                                                 vi
                 STATEMENT REGARDING ORAL ARGUMENT


       Appellant Ardell Hudson, respectfully request oral argument.This appeal
       involves The Third Party Beneficiary giving the Appellant the right to
       sue the Appellee without being a part of the contract. Oral argument will
       assist the court in resolving this appeal.




                              ISSUE(S) PRESENTED

 1.   THERE IS NO EVIDENCE, OR INSUFFICIENT AND MERE
      SPECULATIVE EVIDENCE, THAT ARDELL HUDSON
      (APPELLANT) COULD NOT SUE UNDER "THE THIRD PARTY
      BENEFICIARY RULE OF CIVIL PROCEDURE TITLE IV.


2.    APPELLEES FAILED TO MEET THEIR BURDEN OF PROOF
      REGARDING THE MANNER IN WHICH "THE THIRD PARTY
      BENEFICIARY" SHOULD NOT APPLY. INSTEAD, THEY MERELY
      INTRODUCED SOME SPECULATIVE, ALTERNATIVE THEORIES
      ABOUT WHAT ERRORS MIGHT HAVE BEEN "POSSIBLE ", IN
      CONTRAST TO MULTIPLE SOURCES OF UNCONTRADICTED
      EVIDENCE THAT SUPPORTEDAPPELLANT.


3.    THE TESTIMONY AND COURT RECORD OF APPELLEES WERE
      IN
      ADMISSIBLE AS TO THE APPELLEES ULTIMATE OPINIONS OF
      INVOLVEMENT OF APPELLANT TO BRING A CAUSE OF
      ACTION
      UNDER "THE THIRD PARTY BENEFICIARY" IN THE ALLEGED
      TESTIMONY, AS THEY WERE PURE SPECULATION, NOT BASE
      ON
      PERSONAL KNOWLEDGE, AND IN TOTAL DISREGARD TO THE
      APPELLEES LACK OF "THE THIRD PARTY BENEFICIARY".


4.    THE TRIAL COURT IMPROPERLY PRECLUDED IMPEACHMENT
      OF "THE THIRD PARTY BENEFICIARY" WITH ERROR.



                                        vin
                                      INTRODUCTION
        Appellant is Plaintiff, Ardell Hudson, sued Appellate are Defendants, Leroy H.

Simms /Agent, and Chartoni Inc. D/B/A the Caring Circle Adult Day Care Center for

money damages after Appellees refused to pick up his brother daily as required by the

services Appellees were to provide under the laws of

State of Texas. The Texas Department of Aging and Disability Services (DADS) cited

the Appellate for violating their contractAs a result, Appellant expended expenses from

Appellees Unwillingness to follow the terms of the responsibilities to Appellant and his

brother, their clients. The Appellantby law has the right to sue for damages as the Third

Party Beneficiary. He won a judgment in the Justice of the Peace Court which was

appealed by Appellees. He was denied this right in the trial court in an appeal de novo

and was not allowed to present any evidence and what documentary evidence he gave,

the court failed to put it in the record. This was an error.

                         STATEMENT OF FACTS

               Appellant is Plaintiff, Ardell Hudson. Appellate are Defendants,

       Leroy H. Sirnms /Agent, and Chartoni Inc. D/B/A the Caring Circle Adult

       Day Care Center.Appellant sued Appellees for money damages after

       Appellees refused to pick up his brother daily as required by the services

       Appellees were to provide under the laws of State of Texas. The Texas

       Department ofAging and Disability Services investigated my complaint

       against the Appellate, and cited the Appellate for violating their contract.

       As a result, Appellant expended expenses from Appellees unwillingness to

       follow the terms of the responsibilities to Appellees clients. The Civil trial

       Courts in a de novo appeals made a cause of action for the Defendant in

       error. The Attorney/Agent made no comments in behalf for the Chartoni

       Inc. during the course of the civil court trial. The court records will

                                            1
support my claim to this statement. The court was conducted in a J P

setting and there are no questions on record of the Appellate having any

say of the Appeal that he file.The Appellant witness stated before the court

that "because of the high cost of gas and the fees that we are reimbursed

by Medicaid we just cannot go 19 miles to pick up his brother." [Cr.P.5

L.5-7]. When the evidence was presented to the court showing that the

Chartoni Inc. was liable for their actions. The Court asked the Chartoni

Inc. why The State DADS say they violated the law the response was pure

speculation and Chartoni Inc. will attempt to again misstate the law and

cherry picked words out of context. The comments were speculation, and

not of knowledge. For example a witness for the Appellate (Defendant)

stated "your Honor the other thing, we cannot pay him. It would be fraud."

[Cr. P.8 L.4-5]. The Court stopped the witness from testifying and stated

that it "wOuld not be fraud because you all weren't doing what you were

supposed to do". [CR. P.8 L.12-13]. Ardell Hudson (Appellant) had

mention that he was involved With a complaint filed with Texas (DADS)

that he had the right to sue for damages. The Attorney for the (Appellate)

Chartoni Inc. asked no questions of why I should sue for damages.

However the Court took charge and conducted the trial in a JP Court

setting in error not allowing my evidence, and my reason for suing. For

example: [CR. L.18 - 22]. States when Plaintiff was asked by the Court

"Well why are they were going to pay you?" [CR. P.3 L.18 - 19]. The

Appellant answered [CR. P.3 L. 20 - 22] "I'm a Third Party. He was

staying with me at the time and I was taking him up there. I was

interrupted by the court before I could finish my answer about the Third

Party Beneficiary and the contract between the Chartoni Inc. and The

                                 1
 Texas (DADS) which allows me the right for a cause of action. I would like to

 stipulate that I didn't respond to the court for its way of court proceeding out of

respect to the court. The Appellant continues to make statements that support my

cause of action. It was alleged by the court that, Ardell Hudson had no contract

with the Appellate to be entitled to damages from them. The court stated "Unless

you show me a contract that says that you have a contract for it. [Cr: P6, L24 -

L25 and P7, LI - 5]r The Third Party Beneficiary has intended beneficiary status

as to a promise between two others (Ardell Hudson) and the (Chartoni Inc)

without any "intent" that the beneficiary is an intended beneficiary it only requires

the promisee satisfy an obligation to pay money to the beneficiary; or the

circumstances indicate that the promisee (Chartoni Inc.) intends to give the

beneficiary the benefit of the promised performance. This is so straight forward.

Again here is evidence of the Appellate uncontradicted evidence that will support

Appellants right to sue as a Third Party Beneficiary. The Affidavit submitted will

support that evidence taken on the date of the trial on October 22,2014. will

support the Appellee had admission of a promise to make good of their wrong for

not picking up Jerome Hudson after my complaint filed against them with The

(DADS) citations, and violations of their contract. This admission from the

Appellees' in a document mention is a confession. When the Appellee admitted

guilt all is left is the judgment of the law. The court over looked this evidence

without adequate basis, and the evidence was misplaced in error and unable to be

an exhibit for court records. There are other documents of evidence that will

follow this page and have affidavits to support the evidence to submit which will

show cause of action against the Appellee's. The court did not allow any evidence

pertaining to the Appellants' case inerror. The court asked the question of "well,

                                         1
 why are they going to pay you? [CR: P.3, LI8-19]. The court interrupted me, and

 stated "Get to the part where they owe you money" [ CR: P.3, L23-24].

                       SUMMARY OF THE ARGUMENT


       There is no evidence and/or insufficient evidence and/or the verdict

is against the great weight and preponderance of the evidence which

proves conclusively, as a matter of law, that Ardell Hudson was given the

right to answer the question of why he could sue without having a contract

with the Appellee. Thus there are answers supportable under any standard

of evidence, uncontradicted evidence that support the Appellants cause of

action, and favorable judgment. There is evidence of a document written

to Ardell Hudson (Appellant) admitting that they were wrong after having

citations and other sanctions as appropriate. The Appellee admitted that

they would start paying to get Jerome transported to their daycare center.

To further stipulate by Texas law whenever a party admits they are guilty,

the caseis closed. The court fail to rule on the document and the county

clerk of the civil court misplaced the document. (The Appellant submitted

a second copy with an Affidavit as evidence.) Appellees' entire case was

argued by the court against the Appellant saying he had no contract to sue

them. There was no mention of a contract in any of their motions arguing

of contract. They merely introduced some speculative, alternative theories

about it Would be fraud if they paid me for my suit against them. In

contrast to multiple sources of uncontradicted evidence that supports the

Appellants cause of action to sue as a third party beneficiary. The

Appellees' testimony was ofpure speculation, not based on personal

knowledge, and total disregard to the Appellees' lack of the third party

beneficiary. The evidence was Appellant was an intended third-party

                                   4-
beneficiary. Thus, the Appellate had no evidence to deny Appellant the

right by law as an intended third party beneficiary. A third-party

beneficiary, in the law of contracts, is a person who may have the right to

sue on a contract, despite not having originally been an active party to the

contract. Leroy H. Simms Agent/ChartOni Inc., had a contract with the

Texas Department of Aging and Disability Services to provide care for my

disable brother (Jerome Hudson). Chartoni Inc. breached the contract by

not picking up my brother. I then filed a complaint with the Texas

(DADS). The complaint caused an investigation resulting in the Chartoni

Inc. breaking rules, or laws violated. Texas (DADS) issued citations and

other sanctions, as appropriate. A copy of the letter supporting this can he

viewed on [P.10-11] from the Affidavit of evidence. Thus by Chartoni Inc.

result of being guilty of their actions and fined by the Texas (DADS).

       Appellees' entire case was based on the courts testimony to conduct

the trial in a JP court setting and introduce speculative and inconsistent

questions about a contract without knowledge of the third party

beneficiary right to sue without being a part of a contract. Therefore,

Appellees failed to meet their burden of proof. Appellant were precluded

from impeaching the third party beneficiary as

evidence


                                 ARGUMENT


1.   Standard of Review.



     As was stated by the Supreme Court:
     "We will sustain a legal sufficiency or "no evidence" challenge
     if the record shows one of the following: (1) a complete absence
     of a vital fact; (2) rules of law or evidence bar the court from giving
     weight to the only evidence offered to prove a vital fact; (3) the
     evidence offered to prove a vital fact is no more than a scintilla; or (4)
     the evidence establishes conclusively the opposite of the vital fact.
            City of Keller v Wilson, 168 S.W.3d 802, 810 (Tex.2005). We
            consider the evidence in the light most favorable to the verdict and
            indulge every reasonable inference that supports it. Id. AT 821-22.
            The evidence is legally sufficient if it would enable reasonable and
            fair minded people to reach the verdict under review. Id. At 827. We
            credit favorable evidence if reasonable jurors could, and disregard
            contrary evidence unless reasonable jurors could not. See id. In
            reviewing a factual sufficiency challenge, we examine all the
            evidence. Castanon v Monsevais, 703 S.W.2d 295, 297 (Tex.App.-
            San Antonio 1985, no writ). We will reverse only if the finding is
            against the great weight and preponderance of the evidence. Id."

Whitaker v Rose, 218 S.W.3d 216,221 (Tex. App. 2007)

   1.   THERE IS NO EVIDENCE, OR INSUFFICIENT AND MERE SPECULATIVE
        EVIDENCE, THAT ARDELL HUDSON (APPELLANT) COULD NOT SUE

        UNDER "THE THIRD PARTY BENEFICIARY RULE OF CIVIL
        PROCEDURE TITLE IV.


   2.   APPELLEES FAILED TO MEET THEIR BURDEN OF PROOF REGARDING
        THE MANNER IN WHICH "THE THIRD PARTY BENEFICIARY"
        SHOULD NOT APPLY. INSTEAD, THEY MERELY INTRODUCED SOME
        SPECULATIVE, ALTERNATIVE THEORIES ABOUT WHAT ERRORS
        MIGHT HAVE BEEN "POSSIBLE ", IN CONTRAST TO MULTIPLE
        SOURCES OF UNCONTRADICTED EVIDENCE THAT SUPPORTED
        APPELLANT.


   3.   THE TESTIMONY AND COURT RECORD OF APPELLEES WERE IN
        ADMISSIBLE AS TO THE APPELLEES ULTIMATE OPINIONS OF
        INVOLVEMENT OF APPELLANT TO BRING A CAUSE OF ACTION
         UNDER "THE THIRD PARTY BENEFICIARY" IN THE ALLEGED
        TESTIMONY, AS THEY WERE PURE SPECULATION, NOT BASE ON
        PERSONAL KNOWLEDGE, AND IN TOTAL DISREGARD TO THE
        APPELLEES LACK OF "THE THIRD PARTY BENEFICIARY".

  4.    THE TRIAL COURT IMPROPERLY PRECLUDED IMPEACHMENT OF
        "THE THIRD PARTY BENEFICIARY" WITH ERROR.


         There is no evidence and/or insufficient evidence and/or the verdict is against
   the great weight and preponderance of the evidence which proves conclusively, as a
   matter of law, that Ardell Hudson was given the right to answer the question ofwhy
   he could sue without having a contract with the Appellee. Thus there are answers
   supportable under any standard of evidence, uncontradicted evidence that support the
   Appellants cause of action, and favorable judgment. There is evidence of a document
   written to Ardell Hudson (Appellant) admitting that they were wrong after having
   citations and other sanctions as appropriate. The Appellee admitted that they would
   start paying to get Jerome transported to their daycare center. To further stipulate by
   Texas law whenever a party admits they are guilty, the case is closed. The court fail
   to rule on the document and the county clerk of the civil court misplaced the
   document. (The Appellant submitted a second copy with an Affidavit as evidence.)
   Appellees' entire case was argued by the court against the Appellant saying he had
   no contract to sue them. There was no mention of a contract in any of their motions
                                              7
 issuing sanctions, and citations for the rules and laws beingviolated in the careof

 Jerome Hudson by the Appellate Tex. Civ. App. 19 "Sec. 2.607(e)(1), which states:

 (e) Where Ardell Hudson has filed a suit for breach of contract or otherobligation for

 which Chartoni, Inc. is answerable over (1) he may give Chartoni Inc. written notice of

  the litigation. If the notice states that Chartoni Inc. may come in and defend and that the

  Chartoni Inc. does not do so they will be bound in any action against them by

  Ardell Hudson by any determination of fact commonto the two litigations, then

  unless Chartoni Inc. after reasonable receipt of notice does come and so defend they

  are so bound." An example: The Chartoni Inc. failed to answer a demand letter, and

   failed to appear for the Default JudgmentHearing. The law states that if a Defendant

   fails to appear he has no means for an appeal. He simply has no evidence to argue to

   over throw the lower court's decision. There is no evidence and/or insufficient

   evidence and/or the verdict is against the great weight and preponderance of the

   evidence which proves conclusively, as a matter of law, that Ardell Hudsonwas given

   the right to answer the question of Why he could sue without having a contract with

   the Appellee. Thus there are answerssupportable under any standardof evidence. In

   contrast to multiple sources of uncontradicted evidence that support the Appellants

   cause of action, and favorable judgment. There is evidence of a document written to

   Ardell Hudson (Appellant) admitting that they were wrong after having citations and

   other sanctions as appropriate. The Appellee admitted that they would start paying to

   get Jerome transported to their daycare center. To further stipulate by Texas law

   whenever a party admits they are guilty the case is close. The court fail to rule on the

   document and the county clerk of the civil court misplaced the document. The

   Appellant submitteda second copy with an Affidavit as evidence. Appellees' entire

case was arguedby the court of the Appellant not having a Contract to sue them.. There

was no mention of a contract in any of their motions arguing of contract. They merely
evidence, uncontradicted evidence that support the Appellants cause of action, and

favorable judgment. There is evidence of a document written to Ardell Hudson

(Appellant) admitting that they were wrong after having citations and other sanctions as

appropriate. The Appellee admittedthat they would start payingto get Jerome

transported to their daycare center. To further stipulate by Texas law whenever a party

admits they are guilty, the case is closed. The court fail to rule on the document and the

county clerk of the civil court misplaced the document. (The Appellant submitted a

second copy with an Affidavit as evidence.) Appellees' entire case was argued by the

court against the Appellant saying he had no contract to sue them. There was no mention

of a contract in any of their motions arguing of contract. They merely introduced some

speculative, alternative theories about it would be fraud if they paid me for my suit

against them. In contrast to multiple sources of uncontradicted evidence that supports the

Appellants cause of action to sue as a third party beneficiary. The Appellees' testimony

was of pure speculation, not based on personal knowledge, and total disregard to the

Appellees' lack of the third party beneficiary. The evidence was Appellant was an

intended third-party beneficiary. Thus, the Appellate had no evidence to deny Appellant

the right by law as an intended third party beneficiary. A third-party beneficiary, in the

law of contracts, is a person who may have the right to sue oh a contract, despite not

having originally been an active party to the contract. Leroy H. Simms Agent/Chartoni

Inc., had a contract with the Texas Department of Aging and Disability Services to

provide care for my disable brother (Jerome Hudson). Chartoni Inc. breached the contract

by not picking up my brother. I then filed a complaint with the Texas (DADS). The

complaint caused an investigation resulting in the Chartoni Inc. breaking rules, or laws

violated. Texas (DADS) issued citations and other sanctions, as appropriate. A copy of

the letter supporting this can be viewed on [P. 10-11] from the Affidavit of evidence. Thus

by Chartoni Inc. result of being guilty of their actions and fined by the Texas (DADS).

                                               pa
complaint caused an investigation resulting in the Chartoni Inc. breaking rules, or laws

violated. Texas (DADS) issued citations and other sanctions, as appropriate. A copy of

the letter supporting this can be viewed on [P.10-11] from the Affidavit of evidence. Thus

by Chartoni Inc. result of being guilty of their actions and fined by the Texas (DADS).

Appellees' entire case was based on the courts testimony to conduct the trial in a JP court

setting and introduce speculative and inconsistent questions about a contract without

knowledge of the third party beneficiary right to sue Without being a part of a contract.

Therefore, Appellees failed to meet their burden of proof. Appellant were precluded from

impeaching the third party beneficiary as evidence. A third party for whose benefit a

contract was made may enforce the contract even though he or she is a stranger both to

the contract and the consideration Burke v. Scott, 237 S.W.2d 655, 656 (Tex. Civ. App.-

Austin 1951, writ refd. nwr.e.). In order to be entitled to enforce a contract, a third party

beneficiary must show that the contracting parties "intended" to benefit him or her. A

stranger to the contract is an intended third party beneficiary if there is clear evidence that

such was the intention of the contracting parties. Corpus Christi Bank and Trust v.

Smith, 525 S.W.2d 501, 503-504 (Tex. 1975). For example, the third party need not be

expressly named if he or she is clearly described or designated in the express terms of the

contract Bond v. Home Furniture Company, 516 S.W.2d 224, 224 (Tex. Civ. App.-Waco

1974, no writ).
                                           -12-
                                          PRAYER



              Appellant requests this Court Reverse and Remand for a new trial to

       correct the errors that were made by the trial court and for costs of appeal.


                                                          Respectfully submitted

                                                          Ardell Hudson
                                                           307 Coen RD.
                                                           Areola, Texas 77583
                                                           Facsimile No. 832-728-0163




CERTIFICATE OF COMPLIANCE
TEX. R. APP. P. 9.4(i)(3)



               I hereby certify that this Brief of Appellants contains less than the
       maximum Words allowed, but I do not have the computer ability to give an exact
       count, excludingthe parts of the brief exemptedunder Tex. R. App, P. 9.4(i)(l),
       as verified by Word Perfect X4. This Brief of Appellant is there for in
       compliance with Tex. R. App. P. 9.4 (I)(B).



      Dated: March 23,2015




                                                    ARDELL HUDSON
                                                              APPELLANT


                                          -13-
                   CERTIFICATE OF SERVICE


This is to certify that a true and correct copy of the Brief of Appellants has been
served on the Appellee's counsel in accordance with the Texas Rules of Appellate
Procedure on this 23rd day of March, 2015.



Leroy H. Simms
6001 Savoy Drive, #208
Houston, Texas 77036
simms.associateslaw@gmail.eom




                                                             ARDELL HUDSON




                                 -14-
APPENDIX




AFFIDAVIT-Tab-A-1-3 P.16-18       see evidence P. 4-5 and P. 7-8




AFFIDAVIT- Tab-B-1-4 P.19-22— see evidence P.5 and P.8-9




AFFIDAVIT- Tab-C-1-3 P.23-25—see evidence P.23-25
                                   AFFIDAVIT OF




STATE OF TEXAS                §

                              §

COUNTY OF HARRIS               §
          For-V 6c p. 1-8 i
                                      P, If.
Further affiant sayeth naught.




                                     (Mmm 14^A^

                                    (NAME OF AFFIANT)




       SUBSCRIBED and SWORN TO BEFORE ME this ^3                 ^ 0ffrW^ 2015.




                                             IU j % 0-
                                        Notary Public in and for the State of Texas



       My Commission Expireson:




                                  TA5-A-X


                                  P.n
  I                        The Caring Circle Adult Daycare                                                   I

   Fam%oftexome Hudson
   Aim: m, ArtJelJ Hudson and Ms. Mary Anderson
   324 Rosen Read,
   Rosharcn, Texas 77S83
   Sept 5,2013

   jte Coordination ofTranspcvta^                                   . in refers teC»miUatrrt#S36SSS
  wwnHM» fnfercemen? Coordinator . San M. Gotsdiner.
  Dear Mr. Hudson andMa, Anderson,

  The Coring Orefe strive to keep femlHes together by providing professtentf daytime services in asafe
  raring environment, we believeWe for senior* and those with disebJlid© must toenjoyed end not
  emtoreaourfaHcyser^to-f^                                              We are greteftii to haw yoor loved
  oneJerome Hudson as aparticipant mour Program and do consider hSm one ofourmost valued clients.
 We are sorry for anyinconveniences, but as discussed v^ you on merethan one occasion Storing
 Circle Adult Daycare" is stW ifs beby stage, sM s&m^iiMmmrtth&etonMvm^^is
 presently unable togo twice dairy out ofthe facility's agreed (15) mile fadiu* as stated in our
• "C^parr/sTramportatSonPotees-wWchmakesita^
 to *Besf»ro«r* the tc*a«onofJerome ^
 famtfi. however, we have been cor^uou^acarnmodatfng Jerome withone-waydaily transfers
 and thought you were pleased that we've been Improwiang totransport Jero^
 for you.                                          "                                                w

 However as aresult ofyour complaint as per Oon^tehit# €2^86 we hi^ madeailemattwe
w^to provfdetlaifc transportation*^                                                         fertsemi
Transit wftt starttransportation onasuitable given date to beIndicated byyou
 •The Cartr*arde" wiJI cover the expenses ofFort BendTransit's da%fi»forJe«iiiewlikiiismln&naf.
• !S?*JZcheos"« 9mBma**"& «* «»**»«ey »fve our Facultyon aea% basisand are
reputably sate and reBabfo. Please inform us on your most suftabte start-date and time, so we can
InstruttRMrtBefidtiaasftto beginservices.

Thank youso much for your co-operation in*W$ matter.



                     •Owner/Mansger


Ttehana Raffinston - faculty Adrnirustrator


                               TA8-A-3
                                            AFFIDAVIT OF




STATE OF TEXAS                 §

                               §
                       n
COUNTY OF«ARRfS                 §
               fort- fled




       BEFORE ME, the undersigned authority, on this day personally appeared the

undersigned affiant who, being by me duly sworn, on oath deposes and says:


       1.     My name is Ardell Hudson. I am over 18 years of age and am fully

       competent to make this Affidavit. I have personal knowledge of the facts

       stated herein and they are true and correct.

       2.     I have evidence supporting my action to file a suit as a third party

       beneficiary that was not allowed by me to have entered as an exhibit by

       the court. The court reporters records will support this. The document will

       be attached with my affidavit. This document was presented to the court

      but fail to accept it as evidence.




                                    -TA6-B-/
                               See P. 5>*"Further affiant sayeth naught.




UaMxI f e w
                                           (NAME OF AFFIANT)




      SUBSCRIBED and SWORN TO BEFORE ME this               33      day off%th_, 2015.




                                               JU           vli/.
 •£w£TEXAS
 yfflf.DepartmentofAging
                    and Disability Services
                                                                                                          commissioner
                                                                                                       Jon w«zenteum

 August 26,2013


 CONFTOENTIAL

 ARDELL HUDSON
 307COENRD.
 ARCOLA,TX. 77583

 Subject: Complaint # 626986

 Dear Mr. Hudson:


On 08/13/13, a surveyor from the Texas Department ofAging and Disability Services (DADS) made an
unannounced visit toThe Caring Circle Adult Daycare Center to investigate your complaint regarding
Adrninistration: the facility administration failed to assure the development and maintenence of Client
Hudson's individual plan ofcare and to assure that the cloent receives all the services he issupposed to
receive. Client Hudson isnot provided transportation to and from the facility. The surveyor conducted
an investigation by inspecting the building, observing staffproviding care and treatment, interviewing
residents/consumers and employees, and reviewing records. Specifically the surveyor observed clients
arriving atthe facility via transport van. The surveyor reviewed Client records, facility advertisement
ofservices offerred, facility contracts for community care services through DAHS (Day Activity/Health
Services) and contract/records from client's other insurance plans. The surveyor interviewed staffand
DAHS representatives. The surveyor reviewed the The Caring Circle Adult Daycare Center
compliance with rules or laws relatedto your concerns.


The surveyor determined that rules orlaws were violated atthe time ofthe on-site visit; therefore,
DADS intends toissue citations and may impose other sanctions, as appropriate.

Ifyou would like additional information, please contact Neira Roman, Program Manager at
713-767-2303 orby e-mail at neira.romah@dads.state.tx.us. Ifyou would like a copy ofthe
investigation report, submit your request inwriting to DADS Open Records Department either by fax at
(512) 438-2738, by e-mail atRS.RecordsMgmt@dads.state.tx.us. orbymail to the following address:
       Open Records Department
      Mail Code E-349
      Texas Department ofAging and Disability Services
      701 W.5ist street
      Austin, Texas 78714

           701 W. 51stSt * P.O. Box149030 * Austin, Tews78714-9030 * (512)438-3011 * wwwdad$,staiB.tx.us
                                    An Equal Opportunity Employer and Provider


                                        -TA8-83
                                               P.ai
 MR. ARDELL HUDSON
 08/26/2013
 Page 2



Please list the complaint number on your correspondence to DADS. The complaint number can be
found in the subject line at the beginning ofthis letter. Please allow 10 business days from the date of
your request for aresponse from DADS Open Records Department indicating the estimated date when
the requested information will be provided.



Sincerely,


 ^^uuL^dmiA (MO
Catherine Palmer, LBSW
Surveyor

cp




          701 W.SIstSt. * P.O.Box149030 * Austin, Tews 78714-9030 * (512)438-3011 * mm&dsstaiBJx.us
                                  AnEqual Opportunity Employer andProvider

                                -TAQ-B^

                                          P.U
                             AFFTDAVTF OF




STATE OF TEXAS                 §

                               §

COUNTY OPJiARRIfr-             §
               Fof4 fte-x*



       BEFORE ME, the undersigned authority, on this day personally appeared the

undersigned affiantwho, being by me duly sworn, on oath deposes and says:


       1.     My name is Ardell Hudson. I am over 18 years of age and am

       fully competent to make this Affidavit. I have personal knowledge of the

       facts stated herein and they are true and correct.

       2.     I have evidence of a document attached to this Affidavit why I was

      taking care of my brother in transporting him to the adult day care center

      due to the neglect of the Chartoni Inc. failure to do so. Again the courts

      errors interrupting me while I was giving testimony hinder me from

      presenting the evidence as an exhibit for court records.


                         -TA6-C-I              u_0

                                   P. 23
Further affiant sayeth naught.




                                      (MaUa^ pJt^vx
                                   (NAME OF AFFIANT)




       SUBSCRIBED and SWORN TO BEFORE ME this o?^          day ofP^ch ,2015.




                                    & i% &
                                   Notary Public in and for the State of Texas



       My Commission Expires on:
324 Rosen Avenue
Areola, TX 77583
October 21, 2014

To whom it may concern;

My name is Mary Etta Anderson;; am the guardian for Jerome Hudson. Ardell Hudson is our
brother. After Caring Circle went back on their promise to pick Jerome up and bring Jerome
home, 1g=ve A.-rdeH permission oo take jererne to Caring CIrde Adun Day Center every morning.

             i    . i
                 itfip vv3b aupreuatea uccause i also have tu care fot out mother who has dementia.


it you nave any surtuer Questions oiease Eive me a caii. 713-26S-6150

iviai v   /-uiuciiuii




                                           T/)6-C-3

                                               P. 55
APPENDIX




AFFIDAVIT-Tab-A-1-3 P.16-18       see evidence P. 4-5 and P. 7-8




AFFIDAVIT- Tab-B-1-4 P.19-22— see evidence P.5 and P.8-9




AFFIDAVIT- Tab-C-1-3 P.23-25—see evidence P.23-25